DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 04/21/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0195472), hereinafter Kwak, in view of Lai et al. (US 9,973,000), hereinafter Lai.
Regarding claim 1, Kwak discloses (see figures 1-7) an electrostatic discharge (ESD) protection circuit (figure 2)(paragraph [0035]; an ESD protection circuit), comprising: a first diode element (figure 2, part D11), coupled between a first power node (figure 2, part VCC node) and an input node (figure 2, part input node in the middle between D11 and D12), wherein the input node (figure 2, part input node in the middle between D11 and D12) is coupled with an internal circuit (figure 2, part internal circuit generated by 220 and 240), and the first power node (figure 2, part VCC node) is configured to supply an operation voltage to the internal circuit (figure 2, part internal circuit generated by 220 and 240; through VCC connected to 220)(paragraph [0036]; the power source voltage supply pad 206); a second diode element (figure 2, part D12), (figure 2, part VSS node) and the input node (figure 2, part input node in the middle between D11 and D12); a first clamping circuit (figure 2, part 204)(paragraph [0036]; a power source clamp circuit 204), coupled between the first power node (figure 2, part VCC node) and the second power node (figure 2, part VSS node); a second clamping circuit (figure 2, part 260)(paragraph [0042]; a second electrostatic protection unit 280), coupled between the second power node (figure 2, part VSS node) and the input node (figure 2, part input node in the middle between D11 and D12)(paragraphs [0035]-[0055]).
Kwak does not expressly disclose a protection circuit, coupled between the first power node and the second power node, and configured to transmit a current corresponding to an ESD event to a grounded capacitor.
Lai teaches (see figures 1-9) a protection circuit (figure 2, part protection circuit generated between 34 and 36), coupled between the first power node (figure 2, part node 34) and the second power node (figure 2, part node 36) (column 5, lines 54-65; the circuit 10 includes a first power rail 34 and a second power rail 36), and configured (figure 2, part protection circuit generated between 34 and 36) to transmit a current corresponding to an ESD event to a grounded capacitor (figure 2, part 52) (columns 5 and 6, lines 54-65 and 15-20; the field effect transistor 18 is an n-channel field effect transistor, which is connected between the first power rail 34 and the second power rail 26 for shunting an ESD current from the first power rail 34 to the second power rail 36 during an ESD event… The capacitor 52 is connected between the first node 50 and the second power rail 36. As will be described in more .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
Regarding claim 2, Kwak and Lai teach everything claimed as applied above (see claim 1). Further, Kwak discloses (see figures 1-7) the first clamping circuit (figure 2, part 204) comprises: a first switch (figure 2, part N11), comprising a first terminal, a second terminal, and a control terminal (figure 2, part N11; upper, lower and control terminals), wherein the first terminal of the first switch (figure 2, part N11; upper terminal) is coupled with the first power node (figure 2, part VCC node) through a first node (figure 2, part VCC node), the second terminal of the first switch (figure 2, part N11; lower terminal) is coupled with the second power node (figure 2, part VSS node) through a second node (figure 2, part VSS node); and a first sensing circuit (figure 2, part sensing circuit generated by C11 and R11), coupled between the first node (figure 2, part VCC node) and the second node (figure 2, part VSS node), and configured to control the first switch (figure 2, part N11) according to a first node voltage of the first node (figure 2, part voltage at VCC node) and a second node voltage of the second node (figure 2, part voltage at VSS node); wherein the second clamping circuit (figure 2, part 260) comprising: a second switch (figure 2, part N12), comprising a first terminal, a second terminal, and a control terminal (figure 2, part N12; upper, lower and control terminals), wherein (figure 2, part N12; upper terminal) is coupled with the input node (figure 2, part input node in the middle between D11 and D12; through resistor), the second terminal of the second switch (figure 2, part N12; lower terminal) is coupled with the second power node (figure 2, part VSS node) through the second node (figure 2, part VSS node); and a second sensing circuit (figure 2, part sensing circuit generated by P11 and R12), coupled between the input node figure 2, part input node in the middle between D11 and D12) and the second node (figure 2, part VSS node), and configured to control the second switch (figure 2, part N12) according to an input node voltage of the input node (figure 2, part voltage at input node in the middle between D11 and D12) and the second node voltage (figure 2, part voltage at VSS node).
Regarding claim 3, Kwak and Lai teach everything claimed as applied above (see claim 2). Further, Kwak discloses (see figures 1-7) the first sensing circuit (figure 2, part sensing circuit generated by C11 and R11) comprises: a first capacitor (figure 2, part C11), coupled between the first node (figure 2, part VCC node) and the control terminal of the first switch (figure 2, part N11; control terminal); and a first resistor (figure 2, part R11), coupled between the control terminal of the first switch (figure 2, part N11; control terminal) and the second node (figure 2, part VSS node).
Regarding claim 5, Kwak and Lai teach everything claimed as applied above (see claim 1). Further, Kwak discloses (see figures 1-7) the first power node (figure 2, part VCC node); and the second power node (figure 2, part VSS node). However, Kwak does not expressly disclose the protection circuit comprises: a third clamping circuit, coupled 
Lai teaches (see figures 1-9) the protection circuit (figures 2 and 7, part protection circuit generated between 34 and 36) comprises: a third clamping circuit (figure 2, part clamping circuit generated by 32, 38 and 18), coupled between the first power node (figure 2, part node 34) and a third power node (figure 2, part node 43); and a third diode element (figure 7, part 96), coupled between the second power node (figure 7, part node 36) and a fourth power node (figure 7, part node 58).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
Regarding claim 6, Kwak and Lai teach everything claimed as applied above (see claim 5). However, Kwak does not disclose the third clamping circuit comprises: a third switch, comprising a first terminal, a second terminal, and a control terminal, wherein the first terminal of the third switch is coupled with the first power node through a first node, the second terminal of the third switch is coupled with the third power node through a third node; and a third sensing circuit, coupled between the first node and the third node, and configured to control the third switch according to a first node voltage of the first node and a third node voltage of the third node.
Lai teaches (see figures 1-9) the third clamping circuit (figure 2, part clamping circuit generated by 32, 38 and 18) comprises: a third switch (figure 2, part 18), comprising a first terminal, a second terminal, and a control terminal (figure , wherein the first terminal of the third switch(figure 2, part 18; upper terminal) is coupled with the first power node (figure 2, part node 34) through a first node (figure 2, part node 34), the second terminal of the third switch (figure 2, part 18; lower terminal) is coupled with the third power node (figure 2, part node 43) through a third node (figure 2, part node 43); and a third sensing circuit (figure 2, part sensing circuit generated by 32 and 38), coupled between the first node (figure 2, part node 34) and the third node (figure 2, part node 43; through 50), and configured to control the third switch (figure 2, part 18) according to a first node voltage of the first node (figure 2, part voltage at node 34) and a third node voltage of the third node (figure 2, part voltage at node 43).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
Regarding claim 9, Kwak and Lai teach everything claimed as applied above (see claim 1). Further, Kwak discloses (see figures 1-7) the first power node (figure 2, part VCC node); and the second power node (figure 2, part VSS node). However, Kwak does not expressly disclose the protection circuit comprises: a third clamping circuit, coupled between the first power node and a third power node; and a third diode element, coupled between the second power node and the third power node.
Lai teaches (see figures 1-9) the protection circuit (figures 2 and 7, part protection circuit generated between 34 and 36) comprises: a third clamping circuit (figure 2, part clamping circuit generated by 32, 38 and 18), (figure 2, part node 34) and a third power node (figure 2, part node 43); and a third diode element (figure 7, part 96), coupled between the second power node (figure 7, part node 36) and the third power node (figure 2, part node 43; through 82).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
Regarding claim 10, Kwak and Lai teach everything claimed as applied above (see claim 9). However, Kwak does not disclose the third clamping circuit comprises: a third switch, comprising a first terminal, a second terminal, and a control terminal, wherein the first terminal of the third switch is coupled with the first power node through a first node, the second terminal of the third switch is coupled with the third power node through a third node; and a third sensing circuit, coupled between the first node and the third node, and configured to control the third switch according to a first node voltage of the first node and a third node voltage of the third node.
Lai teaches (see figures 1-9) the third clamping circuit (figure 2, part clamping circuit generated by 32, 38 and 18) comprises: a third switch (figure 2, part 18), comprising a first terminal, a second terminal, and a control terminal (figure 2, part 18; upper, lower and control terminals), wherein the first terminal of the third switch(figure 2, part 18; upper terminal) is coupled with the first power node (figure 2, part node 34) through a first node (figure 2, part node 34), the second terminal of the third switch (figure 2, part 18; lower terminal) is coupled with the third power node (figure 2, part node 43) through a third node (figure 2, ; and a third sensing circuit (figure 2, part sensing circuit generated by 32 and 38), coupled between the first node (figure 2, part node 34) and the third node (figure 2, part node 43; through 50), and configured to control the third switch (figure 2, part 18) according to a first node voltage of the first node (figure 2, part voltage at node 34) and a third node voltage of the third node (figure 2, part voltage at node 43).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0195472), hereinafter Kwak, in view of Lai et al. (US 9,973,000), hereinafter Lai, and further view of Chen (US 7,233, 475).
Regarding claim 4, Kwak and Lai teach everything claimed as applied above (see claim 2). Further, Kwak discloses (see figures 1-7) the second sensing circuit  (figure 2, part sensing circuit generated by P11 and R12) comprises: a second transistor (figure 2, part P11), coupled between the input node (figure 2, part input node in the middle between D11 and D12) and the control terminal of the second switch (figure 2, part N12; control terminal); and a second resistor (figure 2, part R12), coupled between the control terminal of the second switch (figure 2, part N12; control terminal) and the second node (figure 2, part VSS node). However, Kwak does not expressly disclose a second capacitor.
Chen teaches (see figures 1-12) the second sensing circuit (figure 4, parts 46 and 48) comprises: a second capacitor (figure 4, part 48), coupled between the (figure 4, part I/P node) and the control terminal of the second switch (figure 4, part 44); and a second resistor (figure 4, part 46), coupled between the control terminal of the second switch (figure 4, part 44) and the second node (figure 4, part VSS node).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the second sensing circuit features as taught by Chen, because it provides more efficient and complete input protection with safely discharge in ESD events (column 2; lines 9-18).
Claims 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0195472), hereinafter Kwak, in view of Lai et al. (US 9,973,000), hereinafter Lai, and further view of Takada (US 2015/0263505).
Regarding claim 7, Kwak and Lai teach everything claimed as applied above (see claim 6). However, Kwak does not expressly disclose the third sensing circuit comprises: a third capacitor, coupled between the first node and the control terminal of the third switch; and a third resistor, coupled between the control terminal of the third switch and the third node.
Lai teaches (see figures 1-9) the third sensing circuit (figure 2, part sensing circuit generated by 32 and 38) comprises: a third resistor (figure 2, part 32), coupled between the first node (figure 2, part node 34) and the control terminal of the third switch (figure 2, part control terminal of 18; through 38).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
(see figures 1-7) the third sensing circuit (figure 5, part sensing circuit generated by 161, 162 and 170) comprises: a third capacitor (figure 5, part 162), coupled between the first node (figure 5, part AVSS node) and the control terminal of the third switch (figure 5, part control terminal of 181; through 170); and a third resistor (figure 5, part 161), coupled between the control terminal of the third switch (figure 5, part control terminal of 181; through 170) and the third node (figure 5, part FL102 node).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Kwak and Lai with the sensing circuit features as taught by Takada and obtain the third sensing circuit comprises: a third capacitor, coupled between the first node and the control terminal of the third switch; and a third resistor, coupled between the control terminal of the third switch and the third node, because it provides more accurate detection in order to obtain more efficient protection.
Regarding claim 11, Kwak and Lai teach everything claimed as applied above (see claim 10). However, Kwak does not expressly disclose the third sensing circuit comprises: a third capacitor, coupled between the first node and the control terminal of the third switch; and a third resistor, coupled between the control terminal of the third switch and the third node.
Lai teaches (see figures 1-9) the third sensing circuit (figure 2, part sensing circuit generated by 32 and 38) comprises: a third resistor (figure 2, part 32), coupled between the first node (figure 2, part node 34) and the control terminal of the third switch (figure 2, part control terminal of 18; through 38).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic (column 2; lines 18-22). 
Takada discloses (see figures 1-7) the third sensing circuit (figure 5, part sensing circuit generated by 161, 162 and 170) comprises: a third capacitor (figure 5, part 162), coupled between the first node (figure 5, part AVSS node) and the control terminal of the third switch (figure 5, part control terminal of 181; through 170); and a third resistor (figure 5, part 161), coupled between the control terminal of the third switch (figure 5, part control terminal of 181; through 170) and the third node (figure 5, part FL102 node).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Kwak and Lai with the sensing circuit features as taught by Takada and obtain the third sensing circuit comprises: a third capacitor, coupled between the first node and the control terminal of the third switch; and a third resistor, coupled between the control terminal of the third switch and the third node, because it provides more accurate detection in order to obtain more efficient protection.
Regarding claim 12, Kwak and Lai teach everything claimed as applied above (see claim 9). However, Kwak does not expressly disclose other protection circuit, wherein the protection circuit and the other protection circuit are coupled between the first power node and the second power node in a parallel connection.
Lai teaches (see figures 1-9)the protection circuit (figure 2, part protection circuit generated between 34 and 36) coupled between the first power node (figure 2, part node 34) and the second power node (figure 2, part node 36) (column 5, lines 54-65; the circuit 10 includes a first power rail 34 and a second power rail 36).
(column 2; lines 18-22). 
Takada discloses (see figures 1-7) other protection circuit (figure 4, part 150), wherein the protection circuit (figure 4, part 110) and the other protection circuit (figure 4, part 150) are coupled between the first power node (figure 4, part AVSS) and the second power node (figure 4, part FL101) in a parallel connection (figure 4, parts 110 and 150).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Kwak and Lai with the protection circuit features as taught by Takada and obtain other protection circuit, wherein the protection circuit and the other protection circuit are coupled between the first power node and the second power node in a parallel connection, because it provides more robust and reliable protection system. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0195472), hereinafter Kwak, in view of Lai et al. (US 9,973,000), hereinafter Lai, and further view of Tailliet (US 8,755,156).
Regarding claim 8, Kwak and Lai teach everything claimed as applied above (see claim 5). Further, Kwak discloses (see figures 1-7) the first diode element (figure 2, part D11) comprises: a first diode (figure 2, part D11), comprising a first terminal, a second terminal (figure 2, part D11; upper and lower terminals), wherein the first terminal of the first diode (figure 2, part D11; upper terminal) is coupled with a first node diode (figure 2, part VCC node), and the second terminal of the first diode  is coupled with the input node (figure 2, part input node in the middle between D11 and D12); wherein the second diode element (figure 2, part D12) comprises: a second diode (figure 2, part D12), comprising a first terminal, a second terminal (figure 2, part D12; upper and lower terminals), wherein the first terminal of the second diode (figure 2, part D12; upper terminal) is coupled with the input node (figure 2, part input node in the middle between D11 and D12), and the second terminal of the second diode (figure 2, part D12; lower terminal) is coupled with the second power node (figure 2, part VSS node). However, Kwak does not disclose a first transistor, comprising a first terminal, a second terminal, and a control terminal, wherein the first terminal of the first transistor is coupled with a first node, and the second terminal of the first transistor is coupled with the input node; and a fourth resistor, coupled between the control terminal of the first transistor and the input node; and a second transistor, comprising a first terminal, a second terminal, and a control terminal, wherein the first terminal of the second transistor is coupled with the input node, and the second terminal of the second transistor is coupled with the second power node; and a fifth resistor, coupled between the control terminal of the second transistor and the second power node; and wherein the third diode element comprises: a third transistor, comprising a first terminal, a second terminal, and a control terminal, wherein the first terminal of the third transistor is coupled with the fourth power node, and the second terminal of the third transistor is coupled with the second power node; and a sixth resistor, coupled between the control terminal of the third transistor and the second power node.
Lai teaches (see figures 1-9) and wherein the third diode element (figure 7, part node 96) comprises: a third diode (figure 7, part 96), comprising a first terminal, a second terminal (figure 7, part 96; upper and lower terminals), wherein the first terminal of the third diode (figure 7, part 96; upper terminal) is (figure 7, part node 58), and the second terminal of the third diode (figure 7, part 96; lower terminal) is coupled with the second power node (figure 7, part node 36).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
Tailliet teaches (see figures 1-4) the first diode element (figure 3A, part 21; using configuration of figure 1, part 1) comprises: a first transistor (figure 1, part 5), comprising a first terminal, a second terminal, and a control terminal (figure 1, part 5; upper, lower and right terminals), wherein the first terminal of the first transistor (figure 1, part 5; upper terminal) is coupled with a first node (figure 1, part 5; node at upper terminal; based on the location of the first diode element 21 in figure 3a, part node 20), and the second terminal of the first transistor (figure 1, part 5; lower terminal) is coupled with the input node (figure 1, part 5; node at lower terminal; based on the location of the first diode element 21 in figure 3a, part node IO1); and a fourth resistor (figure 1, part Ro), coupled between the control terminal of the first transistor (figure 1, part 5; right terminal) and the input node (figure 1, part Ro; lower node; ; based on the location of the first diode element 21 in figure 3a, part node IO1); wherein the second diode element (figure 3A, part 23; using configuration of figure 1, part 1) comprises: a second transistor (figure 1, part 5), comprising a first terminal, a second terminal, and a control terminal (figure 1, part 5; upper, lower and right terminals), (figure 1, part 5; upper terminal) is coupled with the input node (figure 1, part IO1; based on the location of the first diode element 23 in figure 3a, part node IO1), and the second terminal of the second transistor (figure 1, part 5; lower terminal)  is coupled with the second power node (figure 1, part GND; based on the location of the first diode element 23 in figure 3a, part node GND); and a fifth resistor (figure 1, part Ro), coupled between the control terminal of the second transistor (figure 1, part 5; right terminal) and the second power node (figure 1, part GND; based on the location of the first diode element 23 in figure 3a, part node GND); wherein the third diode element (figure 3A, part third lower diode element connected to IO2; using configuration of figure 1, part 1) comprises: a third transistor (figure 1, part 5), comprising a first terminal, a second terminal, and a control terminal (figure 1, part 5; upper, lower and right terminals), wherein the first terminal of the third transistor (figure 1, part 5; upper terminal) is coupled with the fourth power node (figure 1, part 5; node at upper terminal; based on the location of the third lower diode element connected to IO2 in figure 3a, part node IO2), and the second terminal of the third transistor (figure 1, part 5; lower terminal) is coupled with the second power node (figure 1, part GND; based on the location of the third lower diode element connected to IO2 in figure 3a, part node GND); and a sixth resistor (figure 1, part Ro), coupled between the control terminal (figure 1, part 5; right terminal)  of the third transistor and the second power node (figure 1, part GND; based on the location of the third lower diode element connected to IO2 in figure 3a, part node GND).
(column 1; lines 34-37).
Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0195472), hereinafter Kwak, in view of Lai et al. (US 9,973,000), hereinafter Lai, and further in view of Yang et al. (US 7,110,229), hereinafter Yang.
Regarding claim 13, Kwak discloses (see figures 1-7) a circuit with protection against electrostatic discharge (ESD) (figure 2) (paragraph [0035]; an ESD protection circuit), wherein the ESD protection circuit (figure 2) comprising: a first diode element (figure 2, part D11), coupled between a first power node (figure 2,  and an input node (figure 2, part input node in the middle between D11 and D12), wherein the input node (figure 2, part input node in the middle between D11 and D12) is configured to receive one of the plurality of control signals (figure 2, part I/O pad) and coupled with an internal circuit (figure 2, part internal circuit generated by 220 and 240), and the first power node (figure 2, part VCC node) is configured to supply an operation voltage to the internal circuit (figure 2, part internal circuit generated by 220 and 240; through VCC connected to 220)(paragraph [0036]; the power source voltage supply pad 206); a second diode element (figure 2, part D12), coupled between a second power node (figure 2, part VSS node) and the input node (figure 2, part input node in the middle between D11 and D12); a first clamping circuit (figure 2, part 204)(paragraph [0036]; a power source clamp circuit 204), coupled between the first power node (figure 2, part VCC node) and the second power node (figure 2, part VSS node); a second clamping circuit (figure 2, part 260)(paragraph [0042]; a second electrostatic protection unit 280), coupled between the second power node (figure 2, part VSS node) and the input node (figure 2, part input node in the middle between D11 and D12)(paragraphs [0035]-[0055]).
Kwak does not expressly disclose a display panel with protection against electrostatic discharge (ESD), comprising: an active area, comprising a plurality of pixels; a gate driver, configured to drive the plurality of pixels; and a plurality of ESD protection circuits, disposed in the active area or a peripheral area surrounding the active area, and configured to provide a plurality of control signals to the gate driver; and a protection circuit, coupled between the first power node and the second power node, and configured to transmit a current corresponding to an ESD event to a grounded capacitor.
(see figures 1-9) a protection circuit (figure 2, part protection circuit generated between 34 and 36), coupled between the first power node (figure 2, part node 34) and the second power node (figure 2, part node 36) (column 5, lines 54-65; the circuit 10 includes a first power rail 34 and a second power rail 36), and configured (figure 2, part protection circuit generated between 34 and 36) to transmit a current corresponding to an ESD event to a grounded capacitor (figure 2, part 52) (columns 5 and 6, lines 54-65 and 15-20; the field effect transistor 18 is an n-channel field effect transistor, which is connected between the first power rail 34 and the second power rail 26 for shunting an ESD current from the first power rail 34 to the second power rail 36 during an ESD event… The capacitor 52 is connected between the first node 50 and the second power rail 36. As will be described in more detail below, the capacitor 52 can act as a switch to block leakage currents during normal operation while allowing an ESD current to be shunted to the second power rail 36 during an ESD event).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
Yang teaches (see figures 1-6) a display panel (figure 1) with protection against electrostatic discharge (ESD) (figure 1, part 10) (column 2; lines 33-39), comprising: an active area (figure 1, part 3), comprising a plurality of pixels (figure 1, parts 30-33); a gate driver (figure 1, part 1), configured to drive the (figure 1, parts 30-33; through G1-Gn); and a plurality of ESD protection circuits (figure 1, part 10) (column 2; lines 3-10; at least one first power line and at least one second power line, and at least an ESD protection circuit disposed between the first and second power lines [therefore, it suggested one or more ESD protection circuits]), disposed in the active area or a peripheral area surrounding the active area (figure 1, part 3), and configured (figure 1, part 10; through VDD and VSS) to provide a plurality of control signals to the gate driver (figure 1, part 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the ESD protection circuit generated by the combination of Kwak and Lai to the display features as taught by Yang and obtain a display panel with protection against electrostatic discharqe (ESD), comprising: an active area, comprising a plurality of pixels; a gate driver, configured to drive the plurality of pixels; and a plurality of ESD protection circuits, disposed in the active area or a peripheral area surrounding the active area, and configured to provide a plurality of control signals to the gate driver; wherein each of the plurality of ESD protection circuits, because the combination results in an efficient ESD protection to a display panel (column 1; lines 42-45). 
Regarding claim 15, Kwak, Lai and Yang teach everything claimed as applied above (see claim 13). Further, Kwak discloses (see figures 1-7) the first clamping circuit (figure 2, part 204) comprises: a first switch (figure 2, part N11), comprising a first terminal, a second terminal, and a control terminal (figure 2, part N11; upper, lower and control terminals), wherein the first terminal of the first switch (figure 2, part N11; upper terminal) is coupled with the first power node (figure 2, part VCC node) through a first node (figure 2, part VCC node), the second terminal of the first switch (figure 2, part N11; lower terminal) is coupled with the second power (figure 2, part VSS node) through a second node (figure 2, part VSS node); and a first sensing circuit (figure 2, part sensing circuit generated by C11 and R11), coupled between the first node (figure 2, part VCC node) and the second node (figure 2, part VSS node), and configured to control the first switch (figure 2, part N11) according to a first node voltage of the first node (figure 2, part voltage at VCC node) and a second node voltage of the second node (figure 2, part voltage at VSS node); wherein the second clamping circuit (figure 2, part 260) comprising: a second switch (figure 2, part N12), comprising a first terminal, a second terminal, and a control terminal (figure 2, part N12; upper, lower and control terminals), wherein the first terminal of the second switch (figure 2, part N12; upper terminal) is coupled with the input node (figure 2, part input node in the middle between D11 and D12; through resistor), the second terminal of the second switch (figure 2, part N12; lower terminal) is coupled with the second power node (figure 2, part VSS node) through the second node (figure 2, part VSS node); and a second sensing circuit (figure 2, part sensing circuit generated by P11 and R12), coupled between the input node figure 2, part input node in the middle between D11 and D12) and the second node (figure 2, part VSS node), and configured to control the second switch (figure 2, part N12) according to an input node voltage of the input node (figure 2, part voltage at input node in the middle between D11 and D12) and the second node voltage (figure 2, part voltage at VSS node).
Regarding claim 16, Kwak, Lai and Yang teach everything claimed as applied above (see claim 13). Further, Kwak discloses (see figures 1-7) the first power node (figure 2, part VCC node); and the second power node (figure 2, part VSS node). However, Kwak does not expressly disclose the protection circuit comprises: a third clamping 
Lai teaches (see figures 1-9) the protection circuit (figures 2 and 7, part protection circuit generated between 34 and 36) comprises: a third clamping circuit (figure 2, part clamping circuit generated by 32, 38 and 18), coupled between the first power node (figure 2, part node 34) and a third power node (figure 2, part node 43); and a third diode element (figure 7, part 96), coupled between the second power node (figure 7, part node 36) and a fourth power node (figure 7, part node 58).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
Regarding claim 17, Kwak, Lai and Yang teach everything claimed as applied above (see claim 13). Further, Kwak discloses (see figures 1-7) the first power node (figure 2, part VCC node); and the second power node (figure 2, part VSS node). However, Kwak does not expressly disclose the protection circuit comprises: a third clamping circuit, coupled between the first power node and a third power node; and a third diode element, coupled between the second power node and the third power node.
Lai teaches (see figures 1-9) the protection circuit (figures 2 and 7, part protection circuit generated between 34 and 36) comprises: a third clamping circuit (figure 2, part clamping circuit generated by 32, 38 and 18), coupled between the first power node (figure 2, part node 34) and a third power node (figure 2, part node 43); and a third diode element (figure 7, part 96), coupled (figure 7, part node 36) and the third power node (figure 2, part node 43; through 82).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0195472), hereinafter Kwak, in view of Lai et al. (US 9,973,000), hereinafter Lai, and further in view of Yang et al. (US 7,110,229), hereinafter Yang, and further in view of Ker et al. (US 2008/0106835), hereinafter Ker.
Regarding claim 14, Kwak, Lai and Yang teach everything claimed as applied above (see claim 13). However, Kwak does not expressly disclose in a situation that the plurality of ESD protection circuits are disposed in the active area, the plurality of ESD protection circuits surround a part of pixels of the plurality of pixels.
Yang teaches (see figures 1-6) the plurality of ESD protection circuits (figure 1, part 10) (column 2; lines 3-10; at least one first power line and at least one second power line, and at least an ESD protection circuit disposed between the first and second power lines [therefore, it suggested one or more ESD protection circuits]), disposed in the active area or a peripheral area surrounding the active area (figure 1, part 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the ESD protection circuit generated by the combination of Kwak and Lai to the display features as taught by Yang, because the (column 1; lines 42-45). 
Ker teaches (see figures 3-10) in a situation that the plurality of ESD protection circuits (figure 3, parts 340) are disposed in the active area (figure 3, parts 350), the plurality of ESD protection circuits (figure 3, parts 340) surround a part of pixels of the plurality of pixels (figure 3, parts 310) (paragraph [0035]; a plurality of pixel units 310 and a plurality of ESD protection elements 340).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the display and the ESD protection circuit generated by the combination of Kwak, Lai and Yang with display features as taught by Ker, because it provides more complete and directly ESD protection to the pixels and avoid the pixel units from damage caused by an ESD (paragraph [0023]).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0195472), hereinafter Kwak, in view of Lai et al. (US 9,973,000), hereinafter Lai, and further in view of Chen (US 7,233, 475), and further in view of Miller et al. (US 2004/0027742), hereinafter Miller.
Regarding claim 18, Kwak discloses (see figures 1-7) an electrostatic discharge (ESD) protection structure (figure 2)(paragraph [0035]; an ESD protection circuit), comprising: a first electrode (figure 2, part VCC electrode); a second electrode (figure 2, part VSS electrode), wherein the first electrode and the second electrode (figure 2, part VCC and VSS electrodes) are disposed as extending along with a first direction (figure 2, part horizontal direction); a third electrode (figure 2, part electrode in the middle between D11 and D12) coupled with an internal circuit (figure 2, part internal circuit generated by 220 and , a first diode structure (figure 2, part D11), wherein a terminal of the first diode structure (figure 2, part D11; upper terminal) is coupled with the first electrode (figure 2, part VCC electrode), and a terminal of the first diode structure (figure 2, part D11; lower terminal) is coupled with the third electrode (figure 2, part electrode in the middle between D11 and D12); a second diode structure (figure 2, part D12), wherein a terminal of the second diode structure (figure 2, part D12; upper terminal) is coupled with the third electrode (figure 2, part electrode in the middle between D11 and D12), and a terminal of the second diode structure (figure 2, part D12; lower terminal) is coupled with the second electrode (figure 2, part VSS electrode); a first clamping structure (figure 2, part 204)(paragraph [0036]; a power source clamp circuit 204), coupled with the first electrode (figure 2, part VCC electrode) and the second electrode (figure 2, part VSS electrode); a second clamping structure (figure 2, part 260)(paragraph [0042]; a second electrostatic protection unit 280), coupled with the second electrode (figure 2, part VSS electrode) and the third electrode (figure 2, part electrode in the middle between D11 and D12); wherein the first diode structure (figure 2, part D11), the second diode structure (figure 2, part D12), the first clamping structure (figure 2, part 204), the second clamping structure (figure 2, part 260) are disposed between the first electrode (figure 2, part VCC electrode) and the second electrode (figure 2, part VSS electrode); wherein the first electrode (figure 2, part VCC electrode) is configured to supply an operation voltage to the internal circuit (figure 2, part internal circuit generated by 220 and 240; through VCC connected to 220)(paragraph [0036]; the power source voltage supply pad 206)(paragraphs [0035]-[0055]).

Lai teaches (see figures 1-9) a protection structure (figure 2, part protection circuit generated between 34 and 36), coupled with the first electrode (figure 2, part electrode 34) and the second electrode (figure 2, part node 36) (column 5, lines 54-65; the circuit 10 includes a first power rail 34 and a second power rail 36); wherein the protection structure are disposed between the first electrode figure 2, part electrode 34) and the second electrode (figure 2, part node 36).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
Chen teaches (see figures 1-12) a transistor structure (figure 4, part 42), wherein a drain of the transistor structure (figure 4, part 42; drain) is coupled with the electrode (figure 4, part 42; upper electrode at drain), and a gate and a (figure 4, part 42; gate and source) is coupled with the electrode (figure 4, part 42; lower electro at gate and source).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first and second diode structure of Kwak with transistor with diode-connection features as taught by Chen, and obtain a drain of the first transistor structure is coupled with the first electrode, and a gate and a source of the first transistor structure is coupled with the third electrode; a second transistor structure, wherein a drain of the second transistor structure is coupled with the third electrode, and a gate and a source of the second transistor structure is coupled with the second electrode, because it provides more quick and efficient switching performance.
Miller teaches (see figures 1-6) third electrode (figure 6, part vertical electrode of BUS 204), disposed as extending along with a second direction (figure 6, part vertical direction), wherein the first direction (figure 6, part horizontal direction of BUS 202 and 206) is substantially perpendicular to the second direction (figure 6, part vertical direction).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to construct the ESD protection structure generated by the combination of Kwak, Lai and Chen with the electrode features as taught by Miller and obtain an electrostatic discharge (ESD) protection structure, comprising: a first electrode; a second electrode, wherein the first electrode and the second electrode are disposed as extending along with a first direction; a third electrode, disposed as extending along with a second directions and coupled with an internal circuit, wherein the first direction is substantially perpendicular to the second direction; a first transistor structure, wherein a drain of the first transistor structure is coupled with the first electrode, and a gate and a source of the first transistor structure is coupled with the third electrode; a second transistor structure, wherein a drain of the second (paragraph [0060]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0195472), hereinafter Kwak, in view of Lai et al. (US 9,973,000), hereinafter Lai, and further in view of Chen (US 7,233, 475), and further in view of Miller et al. (US 2004/0027742), hereinafter Miller, and further in view of Humphrey et al. (US 2003/0102813), hereinafter Humphrey.
Regarding claim 19, Kwak, Lai, Chen and Miller teach everything claimed as applied above (see claim 18). Further, Kwak discloses (see figures 1-7) the first clamping structure (figure 2, part 204) comprises: a third transistor structure (figure 2, part N11); a first capacitor structure (figure 2, part C11), disposed between the third transistor structure (figure 2, part N11) and the first electrode (figure 2, part VCC electrode), a button of the first capacitor structure (figure 2, part C11) is coupled with a gate of the third transistor structure (figure 2, part N11); and a first resistor structure (figure 2, part R11), coupled with the gate of the third transistor structure (figure 2, part N11), a source of the third transistor structure (figure 2, part N11), and the second electrode (figure 2, part VSS electrode); wherein the second clamping structure (figure 2, part 260) comprises: a fourth transistor structure (figure 2, ; a second transistor structure (figure 2, part P11), a button plate of the second transistor structure (figure 2, part P11) is coupled with a gate of the fourth transistor structure (figure 2, part N12); and a second resistor structure (figure 2, part R12), coupled with the gate of the fourth transistor structure (figure 2, part N12), a source of the fourth transistor structure (figure 2, part N12), and the second electrode (figure 2, part VSS electrode). However, Kwak does not expressly disclose a first capacitor structure, comprising a first geometric structure and a first extension portion, wherein the first geometric structure is disposed between the third transistor structure and the first electrode, a button plate of the first geometric structure is coupled with a gate of the third transistor structure, the first extension portion is coupled with a top plate of the first geometric structure and a drain of the third transistor structure, and the first extension portion is disposed as extending from the top plate of the first geometric structure to the second electrode; and a first resistor structure comprising a plurality of first main portions and a plurality of first connection portions, wherein the plurality of first main portions are disposed as extending along with the second direction, the plurality of first connection portions are disposed as extending along with the first direction, and each of the plurality of first connection portions is coupled between two adjacent first main portions of the plurality of first main portions; wherein a second capacitor structure, comprising a second geometric structure and a second extension portion, wherein the second geometric structure is disposed between the second transistor structure and the first electrode, a button plate of the second geometric structure is coupled with a gate of the fourth transistor structure, the second extension portion is coupled with a top plate of the second geometric structure and a drain of the fourth transistor structure, and the second extension portion is disposed as extending from the top plate of the second geometric structure to the second electrode; and a second resistor structure, coupled with the gate of the fourth transistor structure, a source of the fourth transistor structure, and the second electrode, comprising a 
Chen teaches (see figures 1-12) the second clamping structure (figure 4, part clamping circuit generated by 44, 46, 48 and Rsub) comprises: a fourth transistor structure (figure 4, part 44); a second capacitor structure (figure 4, part 48), comprising is disposed between the second transistor structure (figure 4, part 44) and the first electrode (figure 4, part electrode VDD), is coupled with a gate of the fourth transistor structure (figure 4, part 44; gate), is coupled a drain of the fourth transistor structure (figure 4, part 44; drain), and is disposed to the second electrode (figure 4, part electrode VSS); and a second resistor structure (figure 4, part Rsub), coupled with the gate of the fourth transistor structure (figure 4, part 44; gate), a source of the fourth transistor structure (figure 4, part 44; source), and the second electrode (figure 4, part electrode VSS).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the second clamping circuit as taught by Chen, because it provides more efficient and complete input protection with safely discharge in ESD events (column 2; lines 9-18).
Humphrey teaches (see figures 1-5) a capacitor structure (figure 1, part 4) (figure 5, part capacitor structure between 43-40), comprising a geometric structure (figure 5, part 12) and an extension portion (figure 5, part 43), wherein the geometric structure (figure 5, part 12) is disposed between the transistor structure (figure 1, part 9) and the electrode (figures 1 and 5, part , a button plate of the geometric structure (figure 5, part 12) is coupled with a gate of the transistor structure (figure 1, part 9), the extension portion (figure 5, part 43) is coupled with a top plate of the geometric structure (figure 5, part 12) and a drain of the transistor structure (figure 1, part 9; drain), and the extension portion (figure 5, part 43) is disposed as extending from the top plate of the geometric structure (figure 5, part 12) to the electrode (figures 1 and 5, part GND electrode); and a resistor structure (figure 1, part 3) (figure 5, part resistor structure 23 and 24) comprising a plurality of main portions (figure 5, parts 24; vertical direction) and a plurality of connection portions (figure 5, parts 23; horizontal direction), wherein the plurality of main portions are disposed as extending along with the second direction (figure 5, parts 24; vertical direction), the plurality of connection portions are disposed as extending along with the first direction (figure 5, parts 23; horizontal direction), and each of the plurality of connection portions (figure 5, parts 23; horizontal direction) is coupled between two adjacent main portions (figure 5, parts 24; vertical direction) of the plurality of main portions (figure 5, parts 24; vertical direction).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the structure construction of the capacitor and resistor in the first and second clamping structures generated by the combination of Kwak, Lai, Chen and Miller with the structure construction of the capacitor and resistor as taught by Humphrey and obtain the first clamping structure comprises: a third transistor structure; a first capacitor structure, comprising a first geometric structure and a first extension portion, wherein the first geometric structure is disposed between the third transistor structure and the first electrode, a button plate of the first geometric structure is coupled with a gate of the third transistor structure, the first extension portion is coupled with a top plate of the first geometric (paragraph [0006]).
Regarding claim 20, Kwak, Lai, Chen and Miller teach everything claimed as applied above (see claim 18). However, Kwak does not disclose the protection structure comprises: a 
Lai teaches (see figures 1-9) the protection structure (figures 2 and 7, part protection circuit generated between 34 and 36) comprises: a fourth electrode (figure 2, part 43 electrode); a fifth electrode (figures 7, part 58 electrode); a fifth diode structure (figures 7, part 96), wherein a terminal of the fifth diode structure (figures 7, part 96; upper terminal) is coupled with the fifth electrode (figures 7, part 58 electrode), a terminal of the fifth diode structure (figures 7, part 96; lower terminal) are coupled with the second electrode , and the fifth electrode (figures 7, part 58 electrode) is disposed between the fourth electrode (figure 7, part 43 electrode) and the fifth diode structure (figures 7, part 96); and a third clamping structure (figure 2, part clamping circuit generated by 32, 38 and 18), comprising: a sixth transistor structure (figure 2, part 18).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the ESD protection circuit of Kwak with the protection circuit as taught by Lai, because it provides more robust and efficient electrostatic discharge protection with reduction in leakage current and latch up immunity (column 2; lines 18-22). 
Chen teaches (see figures 1-12) a transistor structure (figure 4, part 42), wherein a drain of the transistor structure (figure 4, part 42; drain) is coupled with the electrode (figure 4, part 42; upper electrode at drain), and a gate and a source of the transistor structure (figure 4, part 42; gate and source) is coupled with the electrode (figure 4, part 42; lower electro at gate and source); and  a third capacitor structure (figure 4, part 48), wherein is disposed between the sixth transistor (figure 4, part 44) structure and the first electrode (figure 4, part upper electrode of 48); and a third resistor structure (figure 4, part 46), coupled with the gate of the sixth transistor structure (figure 4, part 44), a source of the sixth transistor structure (figure 4, part 44), and the fourth electrode (figure 4, part VSS electrode).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the diode structure of the combination of Kwak and Lai with transistor with diode-connection features as taught by Chen, and obtain a fifth transistor structure, wherein a drain of the fifth transistor structure is coupled with the fifth 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Kwak and Lai with the third clamping structure features as taught by Chen, because it provides more efficient and complete protection with safely discharge in ESD events (column 2; lines 9-18).
Humphrey teaches (see figures 1-5) the fourth electrode and the fifth electrode are disposed as extending along with the second direction (figure 2, parts vertical electrodes 14 and 13); a capacitor structure (figure 1, part 4) (figure 5, part capacitor structure between 43-40), comprising a geometric structure (figure 5, part 12) and an extension portion (figure 5, part 43), wherein the geometric structure (figure 5, part 12) is disposed between the transistor structure (figure 1, part 9) and the electrode (figures 1 and 5, part GND electrode), a button plate of the geometric structure (figure 5, part 12) is coupled with a gate of the transistor structure (figure 1, part 9), the extension portion (figure 5, part 43) is coupled with a top plate of the geometric structure (figure 5, part 12) and a drain of the transistor structure (figure 1, part 9; drain), and the extension portion (figure 5, part 43) is disposed as extending from the top plate of the geometric structure (figure 5, part 12) to the electrode (figures 1 and 5, part GND electrode); and a resistor structure (figure 1, part 3) (figure 5, part resistor structure 23 and 24) comprising a plurality of main portions (figure 5, parts 24; vertical direction) and a plurality of connection portions (figure 5, parts 23; horizontal direction), wherein the plurality of main portions are disposed as extending along with the second direction (figure 5, parts 24; vertical direction), the plurality of figure 5, parts 23; horizontal direction), and each of the plurality of connection portions (figure 5, parts 23; horizontal direction) is coupled between two adjacent main portions (figure 5, parts 24; vertical direction) of the plurality of main portions (figure 5, parts 24; vertical direction).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the structure construction of the capacitor and resistor in the protection structures generated by the combination of Kwak, Lai, Chen and Miller with the structure construction of the capacitor and resistor as taught by Humphrey and obtain the protection structure comprises: a fourth electrode; a fifth electrode, wherein the fourth electrode and the fifth electrode are disposed as extending along with the second direction; a fifth transistor structure, wherein a drain of the fifth transistor structure is coupled with the fifth electrode, a gate and a source of the fifth transistor structure are coupled with the second electrode, and the fifth electrode is disposed between the fourth electrode and the fifth transistor structure; and a third clamping structure, comprising: a sixth transistor structure; a third capacitor structure, comprising a third geometric structure and a third extension portion, wherein the third geometric structure is disposed between the sixth transistor structure and the first electrode, a button plate of the third geometric structure is coupled with a gate of the sixth transistor structure, the third extension portion is coupled with a top plate of the third geometric structure and a drain of the sixth transistor structure, and the third extension portion is disposed as extending from the top plate of the third geometric structure to the second electrode; and a third resistor structure, coupled with the gate of the sixth transistor structure, a source of the sixth transistor structure, and the fourth electrode, comprising a plurality of third main portions and a plurality of third connection portions, wherein the plurality of third main portions are disposed as extending along with the second direction, the plurality of third connection portions (paragraph [0006]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	






	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839